DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
Response to Amendment
Claims 1-7 and 10 are pending in the application. Claims 8 and 9 are cancelled.
-The 102 and 103 rejections as previously written are withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 4, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaty et al (as previously cited) in view of Stridsberg 6740002. As to claim 1, Beaty discloses a longitudinal dual-power-source vehicle drive assembly (Figure 1), wherein the longitudinal dual-power-source vehicle drive assembly comprises an automatic transmission (24), a first power source (22 and 28) and a second power source (30), a transmission input shaft (42) and a transmission output shaft (44) of the automatic transmission are coaxial, the transmission input shaft is connected to an output shaft of the first power source (Figure 2), the transmission output shaft is connected to an input shaft of the second power source (Figure 2), an output shaft of the second power source is connected to a vehicle axle half shaft, and the automatic transmission has transmissions of two speed ratios (column 3, lines 33-35), wherein the output shaft of the first power source and the transmission input shaft are coaxial andbare of an integral structure, and the input shaft of the second power source and the transmission output shaft are coaxial and are of an integral structure (Column 2, line 64 to column 3, line 3 describes that the rotors 48 of each first and second power sources 28 and 30 is connected for rotation with the shafts 42 and 44 and that each rotor 48 can be splined connected to its corresponding shafts 42 and 44 for rotation, therefore power source shafts and transmission shafts are considered integral structures), wherein the second power source is an electric motor (30). However, Beaty doesn’t disclose the first power source is a combination of an engine and an ISG electric machine, and a torsional vibration absorber is provided between the first power source and the second power source.
as a combination of an engine (403) and an ISG electric machine (409, column 12, lines 48-50 describes that 409 is used to start engine 403) and a torsional vibration absorber (432, 434) is provided between the first power source and the second power source.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the electric machine (28) of Beaty used as a starter generator in view of Stridsberg to absorb thermal energy power of engine during starting in a hybrid mode to accomplish high operating efficiency of engine to drivetrain output.

As to claim 2, Beaty discloses wherein an intermediate shaft (46) that is parallel to the transmission input shaft and the transmission output shaft is provided inside the automatic transmission, the intermediate shaft is connected to the transmission input shaft and the transmission output shaft via a first gear train (52/54) and a second gear train (66/56) respectively, the transmission output shaft is provided with a first clutch (82 slide to 52) that is connected to the first gear train, the transmission output shaft or the intermediate shaft is provided with a second clutch (82 slide to 66) that is connected to the second gear train, and cooperation between the first clutch and the second clutch realizes switching between the transmissions of two speed ratios of the automatic transmission.


As to claim 6, Beaty discloses wherein a transmission ratio of the first gear train is i1, a transmission ratio of the second gear train is i2, and when the first clutch is disengaged and the second clutch is engaged, an engagement transmission ratio of the automatic transmission is ti xi2 (column 3, lines 33-35 describes that a number of ratios can be created based on number of gear trains used).

As to claim 10, Beaty discloses wherein an intermediate shaft (46) that is parallel to the transmission input shaft and the transmission output shaft is provided inside the automatic transmission, the intermediate shaft is connected in transmission to the transmission input shaft via a first gear train (52/54), and the intermediate shaft is connected in transmission to the transmission output shaft via a second gear train (66/56).




Claims 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaty in view of Stridsberg as applied to claims 1 and 2 above, and further in view of WO (as previously cited).
As to claims 3 and 7, Beaty in view of Stridsberg discloses first and second clutches (Beaty, 82 sliding to gear 52 and sliding to 66), but doesn’t explicitly describe the clutches as a bifacial clutch of an integral structure and a contrate tooth clutch as recited.
WO discloses a longitudinal automatic transmission assembly and shows that it is well known in the art to provide clutches (120) in the form of bifacial and contrate tooth clutches (asbstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Beaty in view of Stridsberg with a bifacial and contrate tooth clutch in view of WO to provide a simple structure to ensure shorter shifting time and low cost production.

As to claim 5, Beaty in view of Stridsberg discloses the second gear train comprises a third gear (56) that is provided on the intermediate shaft (46) and a fourth gear (66) that is provided on the transmission output shaft (44) and is engaged with the third gear and when the third gear is fixedly connected to the intermediate shaft and the fourth gear is idle-nested to the transmission output shaft, the second clutch is provided on the transmission output shaft and is connected to the fourth gear (as shown in Figure 2). However, Beaty in view of Stridsberg doesn’t disclose the third gear idle-nested to the intermediate shaft and the fourth gear is fixedly connected to the transmission 
WO discloses a longitudinal automatic transmission assembly and shows that it is well known in the art via multiple alternatives (as shown in Figures 9-11) to provide a third gear idle-nested to the intermediate shaft and the fourth gear is fixedly connected to the transmission output shaft, the second clutch is provided on the intermediate shaft and is connected to the third gear.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Beaty in view of Stridsberg with an alternative gearbox arrangement in view of WO to provide a simple structure to ensure shorter shifting time and low cost production.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Previously cited arts Yu (CN10375894 (as described in abstract) and CN204123947 (as described in abstract)) and Muta 7974747 (figure 1, damper 28 between sources 22 and MG1) show that it is well known in art to provide a torsional vibration absorber between a first and second power source.
-Poschmann et al 8590648 discloses a longitudinal dual power source vehicle drive assembly having an automatic transmission (3) and a first and second power source (3, 4) wherein the input shaft of transmission is coaxially connected to the output 

Note: The examiner suggest applicant amend claim 1 with limitations pertaining to the clutch and transmission structure connections that may not be currently recited to overcome prior art of record (and also keeping in mind the WO 2016192484 prior art that shows at least some of the clutch and transmission structures currently recited) along with other structures from the original disclosure as filed.

 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        February 1, 2022